DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

The objections and rejections are maintained or modified as follows:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side walls converge” (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 4/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claim 17: “that are defined by positions along each side wall that are not deflected when the respective sidewall oscillates at a natural frequency in the absence of any driving or damping force”;
Claim 32: “that are defined by positions along each side wall that are not deflected when the respective sidewall oscillates at a natural frequency in the absence of any driving or damping force”.
Applicant is required to cancel the new matter in the reply to this Office Action.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-27 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “vibration node” (see e.g., claims 17-20 and 32) remains unclear and thus indefinite.  That is, a “vibration node” is generally regarded in the mechanical arts as a region of minimal displacement in an object while it is vibrating.  With the instant amendment, Applicant has added language that is unsupported by and inconsistent with the specification and commonly understood meaning of this language, and is confusingly worded.  For example, the amendment states that “vibration nodes” are “defined by positions along each side wall that are not deflected when the respective sidewall oscillates at a natural frequency in the absence of any driving or damping force” (emphasis added). Thus, is Applicant defining “not deflected” as zero movement as opposed to minimal displacement? And how is “natural frequency” being qualified by “in the absence of any driving or damping force?  Further, as previously noted by Examiner, the “vibration node” language within the specification has been poorly defined and the instant amendment appears inconsistent with the specification which correlates that “vibration node” with a “bending” or “natural” mode  (See e.g., “the vibration nodes form the positions in the structure which are not deflected by the natural mode”, p. 2, ln. 15 and “each vibration system is arranged in the region of a vibration node of the first bending mode of the respective side wall”).
Regarding claim 35, the language “wherein the at least two vibration nodes are defined by positions along each side wall that are not deflected when the respective sidewall oscillates at the natural frequency of a first bending mode” is indefinite.  As noted above, it is not clear even in light of the specification what is being defined by “a first bending mode”.
Examiner seeks clarification on what is being regarded as the claimed “vibration node” and how it differs from the traditional definition and whether the language is purely functional in nature.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 17-20, 23-25, 29-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (“Carr”)(US 6,349,834).
Carr (fig. 1-5) teaches a screening system and method for screening material comprising:
(re: claims 17-19)  a screen box comprising two side walls (fig. 2 showing rectangular frame 30);
 at least two vibration systems (near 34, 38, 44) arranged on each of the two side walls crossmembers connecting the two side walls (fig. 2 showing transverse shafts);
 at least one screen deck disposed on the crossmembers (col. 3, ln. 25-46).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of having-
(re: certain elements of claim 17)   said vibration systems configured to excite vibration, wherein the two side walls each have at least two vibration nodes that are defined by positions along each side wall that are not deflected when the respective side wall oscillates at a natural frequency;
 wherein each of the vibration systems on each of the side walls are respectively disposed in a region of one of the at least two vibration nodes of a respective side wall (fig. 3-5; col. 3, ln. 45-col. 5, ln. 55 teaching that relative phase angles of vibrations systems may be configured to produce different screening motions, wherein offset configurations such as shown in fig. 4a and 4c can be regarded as capable of having at least two vibration nodes—i.e., are of minimal displacement-- located in a region defined by vibratory motion); 
(re: claim 18)  wherein each region of each vibration node has a maximum radius from the central point of the vibration node of less than or equal to 20% of the maximum length of the main extent of the respective side wall (Id.);
(re: claim 19)  wherein at least one of the vibration systems directly overlaps with a respective vibration node (Id.);
(re: claim 20)   wherein a distance between  one of the vibration and a central point of one of the vibration nodes of one of the side walls  is less than or equal to 20%, or is less than or equal to 10% of a maximum length a main extent of the respective side wall (Id.).

Carr further teaches
(re: claim 23) wherein the side walls are arranged parallel to one another (fig. 2);
(re: claim 24) wherein the two side walls are arranged in mirror symmetry with respect to a vertical mirror plane extending along a conveying direction (Id.);
(re: claim 25) wherein each vibration system consists of two, three, four or more unbalance drives (fig. 2-5);
(re: claim 29) wherein all the crossmembers are of identical design (Id.);
(re: claim 30) wherein all the crossmembers have a hollow profile (fig. 2); 
(re: claim 31) wherein all the crossmembers are tubes (Id.);
(re: claim 34) wherein each vibration system consists of two unbalance drives that are centered about one of the vibration nodes (fig. 3-4 wherein outside drives can be regarded as creating area of minimal displacement at center during adjustment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (“Carr”)(US 6,349,834) in view of Jolly et al. (“Jolly”)(US 2015/0340981) and Fishman et al. (“Fishman”)(US 6,041,915).
Carr as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 21)  wherein the screen box has at least two screen decks arranged vertically one above the other and the screen decks are arranged parallel to one another;
(re: claim 22)  wherein the screen box has no more than six screen decks arranged vertically one above the other and the screen decks are arranged parallel to one another;
(re: claim 26) wherein each unbalance drive has a sensor unit for determining a real-time angular position of an unbalance mass portion of each unbalance drive;
(re: claim 27) a control system which is connected to the unbalance drives in order to adjust phase offsets of the unbalance drives;
 (re: claim 32)  defining a vibration angle for material to be screened by means of a control system of the screening system, for which purpose a phase offset of each vibration system is adjusted electronically; and 
adapting, when required, the vibration angle for material to be screened by means of the control system, for which purpose the phase offset of each vibration system is adapted electronically;
(re: claim 33) wherein the side walls converge.  
Here, it is noted that Carr already teaches adjusting the phase offsets of the various vibrator systems to modify the vibration angles during screening and is merely silent on the specific control system utilized. 
Jolly further teaches that it is well-known in the vibratory screening arts to use an adaptive control system to optimize the vibration profile and improve the screening results of a multi-deck screening system (fig. 1 showing multi-deck screening system with feedback sensors 30 and controller 22; fig. 5A, 5B, 8, 10 teaching that vibratory system may include dual eccentric weight units; para. 39-40, 44 teaching that system may include a sensor 40 sensing rotary position of imbalanced masses and that controller may use feedback algorithm to adjust said rotary position; see also para. 2, 5, 25-34 teaching a variety of sensors may be utilized to measure vibratory profile, which includes phase and frequency of vibratory system, wherein control system optimizes screening performance by making adjustments based on measured real-time vibratory profile). 
Fishman further teaches that it is well-known to configure a vibratory conveyor in a variety of shapes and sizes—including converging sidewalls-- to effectively convey materials (fig. 2-5; col. 1, ln. 29+).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Carr for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the amended features overcome the 112,2nd rejections and the prior art of record are unpersuasive. With respect to the 112, 2nd issues, Examiner notes that the amended claim language lacks proper support and is inconsistent with the language used within the specification to define a “vibration node”. With respect to the prior art rejections, the amended claim language remains anticipated or obvious in view of the reformulated prior art rejections set forth above.  In particular, Applicant is again ignoring the functional nature of the claim language as the applied prior art as cited above and shown below teaches that the relative phase angles of the eccentric weight vibratory systems can be adjusted and optimized for any given material (col. 5, ln. 25+).

    PNG
    media_image1.png
    562
    961
    media_image1.png
    Greyscale

Thus, it is unclear how Applicant can argue that the prior art is not capable of producing the claimed vibration nodes when vibrations nodes can simply be regarded as an area of minimal displacement, that the prior art fails to teach at least two unbalanced drives, or that the prior art fails to teach the claimed position of the vibratory drive systems in view of the above (see e.g., fig. 3D or 4C showing multiple configurations of three drive vibration systems that at times have oppositely directed vibration forces).  Indeed, if opposing vibratory systems can be adjusted to provide countering force vectors it is unclear how this type of system would not produce an area of minimal displacement—i.e., vibration node--therebetween.  Applicant’s focus on the functional limitations are unwarranted as these limitations do not produce corresponding structural features that would distinguish the claimed invention from the prior art.  Examiner again requests clarification on how the applied prior art is structurally different from the claimed invention.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments, the claims stand rejected.
Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 3, 2022